Administration—Last Residence of Decedent—Adjudication Respecting.—In granting administration, the court will be presumed to have based its adjudication respecting the last domicile of the decedent upon sufficient evidence, and such adjudication can be questioned by direct or appellate proceedings only.Probate Court—Powers Purely Statutory.—The .proceedings for the administration of the estates of deceased persons and for their distribution are purely statutory. The court has no other powers than those given by statute, and such incidental powers as pertain to it for enabling it to exercise the jurisdiction conferred upon it.Nonresident Administrator—Rights and Authority.—An administrator can exercise no right or authority beyond the jurisdiction within which he has been appointed. He cannot carry his official character abroad, nor can his official powers and duties be affected by foreign laws.